Citation Nr: 0926551	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a initial evaluation in excess of 10 percent 
for oral lichen planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for oral lichen planus effective August 
29, 2006, and assigned a noncompensable evaluation.  In a 
November 2007 decision, a Decision Review Officer (DRO) 
granted an increased 10 percent evaluation effective from an 
even earlier date of October 3, 2005.  The Veteran indicated 
he was not satisfied with the amount of that award, and has 
elected to continue his appeal.

The Veteran testified at an April 2009 hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing has been associated with the claims file.  
Following the hearing, the Veteran submitted additional 
medical evidence directly to the Board; he has waived initial 
RO consideration of that evidence.


FINDING OF FACT

Oral lichen planus is manifested by two discolored, tender 
areas adjacent to the lower molars; no more then topical 
therapies are used for treatment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
oral lichen planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.118, Diagnostic Codes 
7804, 7822 (in effect prior to October 23, 2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for oral lichen planus.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
the Veteran has not identified, and the record does not 
reflect, any VA treatment for the claimed condition.  The 
Veteran has submitted or VA has obtained on his behalf, 
copies of private treatment records from Dr. JGM, Dr. JWS, 
Dr. CAS, Dr. MAR, and Dr. KAS.  A VA examination was provided 
in November 2006, and the Veteran availed himself of the 
opportunity for a personal hearing in April 2009.  Neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found.  This 
practice is known as "staged" ratings."  Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not appropriate 
here, as the reported symptoms have been consistent 
throughout the appellate period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's service connected oral lichen planus is most 
appropriately evaluated as a skin condition under 38 C.F.R. 
§ 4.118.  The Board notes that many of the evaluation 
criteria for skin conditions were amended, effective October 
23, 2008, including those currently applied to the Veteran's 
disability.  The Board finds that the older, pre-October 2008 
criteria are more favorable to the Veteran, and hence will 
continue to be applied.  The newer criteria explicitly group 
scars, and hence would not even hypothetically permit 
assignment of a higher evaluation in this case, as is 
discussed further below.

Lichen planus is a specifically listed skin disease in the 
Rating Schedule.  Regulations provided that under Code 7822, 
a papulosquamous disorder, including lichen planus, is rated 
0 percent disabling where less than five percent of the 
entire body or exposed areas are affected, and no more than 
topical therapy was required during the past 12 months.  A 10 
percent evaluation is assigned when at least five, but less 
than 20, percent of the entire body or exposed areas are 
affected, or systemic therapy or intensive light therapy was 
required for a total of less than six weeks over the past 12 
months.  The assigned evaluation is 30 percent when 20 to 40 
percent of the entire body or exposed areas are involved, or 
systemic therapy or intensive light therapy are required for 
a total of six weeks or more (but not continuously) over the 
past 12 months.  When more than 40 percent of the entire body 
or exposed areas are affected and constant or near constant 
systemic medications or intensive light therapy were required 
over the past 12 months, a 60 percent evaluation is assigned.  
Code 7822 also provides that in the alternative, the 
disability can be rated as disfigurement of the head, face or 
neck under Code 1800, or as scars under Codes 7801-7805, 
inclusive, depending on the predominant disability.  
38 C.F.R. § 4.118, Code 7822 (in effect prior to October 23, 
2008).

As there is no disfigurement shown or alleged, application of 
Code 7800 is not appropriate here.  Codes 7801 and 7802 may 
not be applied, as there is no showing of depth or limited 
motion related to the lichen planus, and the areas affected 
do not meet the requirements set forth under those criteria.  
Code 7803 is not properly applied here because there is no 
showing of instability of the surface of the lichen planus.

The provisions of Code 7804 are potentially applicable, and 
have in fact been applied by the RO.  That Code provides that 
where a superficial scar is painful on examination,  a10 
percent evaluation is assigned.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10-percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118, Code 7804 
(in effect prior to October 23, 2008).

A review of the claims file reveals that lichen planus was 
initially diagnosed in October 2005 by Dr. JWS.  Small areas 
of irregular or discolored soft tissue were noted bilaterally 
in the mouth, near the lower molars.  The Veteran had no real 
complaints at the time, stating that he had some sore areas 
in his mouth now and then, but nothing real significant.  

In January 2006, Dr. JGM performed a punch biopsy and 
confirmed the diagnosis.  The Veteran reported that he had no 
pain or bleeding in the affected areas.  He did tend to bite 
the insides of his cheeks and occasionally developed a sore 
on the right which heals slowly.  Gargling with hydrogen 
peroxide and water had been suggested.  Physical examination 
showed a bilateral lacy white pattern of discoloration at the 
tooth line.  The area did not bleed and it could not be 
easily scraped off.  By August 2006, medicated toothpaste was 
prescribed.

A VA examination was conducted in November 2006.  The Veteran 
stated that his hydrogen peroxide rinses were ineffective.  
He reported that hot food burns the affected areas, and that 
he has to quickly move the food away and cool down the area 
inside his mouth.  Physical examination showed a 2.5 cm by 3 
cm white patchy area on the right side of the mouth near the 
molars, and a 3 cm by 1.5 cm white patchy area on the left.  
Tenderness to the touch of both areas was reported, and the 
Veteran stated that he had pain when puffing out his cheeks.  
The pain subsided when he sat quietly.  There were no open 
lesions.  

Private doctors in January 2008 and February 2008 indicated 
that the Veteran had ongoing problems with oral lichen 
planus.  He was being monitored every four months or so.

In September 2008, records from Dr. KAS show that the Veteran 
reported that his medicated dental paste was not helping and 
was unpleasant to use.  He continued to rinse with peroxide 
and water.  He reported pain with some foods and sometimes at 
night.  A white lacey plaque was noted adjacent to the right 
molars; the left side was "significantly less" involved.  
The right side was slightly tender to touch.  A topical gel 
was prescribed.  

At the April 2009 hearing, the Veteran stated that he has 
lesions, which have left scars on both sides of his mouth.  
They are painful.  Eating is difficult, particularly hot 
foods, and the veteran is embarrassed about his condition.  
He is afraid of the possibility of developing cancer.

Initially, the Board notes its agreement with the RO that no 
compensable evaluation is assignable in this case under Code 
7822.  The area involved totals 12 square cm, far less than 
five percent of the total surface area of the body.  As it is 
inside the mouth, the area is of course not exposed.  Neither 
systemic medications nor light therapy have ever been 
prescribed.  No greater than a 0 percent evaluation can be 
assigned for the small area involved and treatment with 
topical medications.

Turning to evaluation of the disability as a scar, the Board 
finds that Code 7804 is properly applied.  Tenderness of the 
affected area is regularly noted, and constitutes the main 
complaint of the Veteran.  A 10 percent evaluation is clearly 
warranted.  It is the Veteran's contention, however, that a 
second 10 percent evaluation is assignable because the left 
and right sides of the mouth are involved over discrete and 
separate areas.

The Board disagrees, and declines to award an increased 
evaluation.  While two areas are involved, they are within 
inches of each other, and represent a single infection or 
organic colony, unlike scars, which would be the 
manifestation of two separate traumas.  It is important to 
note that in this case, there are no actual scars involved, 
or open lesions.  The evaluation under Code 7804 is by 
analogy, based on the location and symptomatology.

Moreover, the objective findings indicate that the 
involvement on the left is of a far lesser degree than on the 
right.  It covers a smaller area physically, shows no history 
of developing the sores which have intermittently marked the 
right side in the past, and has not been consistently found 
to be tender.  The November 2006 VA examiner stressed that 
the condition on the right was tender, and did not clearly 
refer to the left as tender, though it is presumed to be.  
Dr. KAS specifically found that the left was not tender in 
September 2008.  The Board notes that the Veteran's reports 
of symptoms at his hearing appear contradicted by his 
statements when seeking treatment or on examination.  No open 
lesions or sores have been noted; this is a surface disease.  
As that treatment is generally sought when he is having 
active problems, the treatment records and findings of the 
doctors are given more weight.  These records do not show 
symptoms warranting a higher rating.

In sum, the Board finds that the oral lichen planus, though 
located on both sides of the mouth, is a single, unitary skin 
disability and assignment of separate evaluations for both 
sides of the mouth are not warranted.  

The Board has considered assignment of an extraschedular 
evaluation in this case.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology, and their use is 
found to be inadequate, the RO or Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step: a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun, supra.

Here, the Board finds that the criteria are adequate, as they 
reflect the reported symptomatology and allow for an even 
higher rating if there should be a worsening of the symptoms.  
Further, even if the schedular criteria were found to be 
inadequate, the record reflects no unusual or exceptional 
factors or impairments, such as excessive interference with 
employment or a need for frequent hospitalization.  
Extraschedular evaluation is no appropriate in this case.



ORDER

An initial evaluation in excess of 10 percent for oral lichen 
planus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


